Exhibit 10.1

SEVENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Seventh
Amendment”) is dated as of April 9, 2008, and is made by and among PENN VIRGINIA
OPERATING CO., LLC, a Delaware limited liability company (the “Borrower”), the
GUARANTORS (individually a “Guarantor” and collectively, the “Guarantors”), the
FINANCIAL INSTITUTIONS PARTY HERETO (individually a “Lender” and collectively,
the “Lenders”) and PNC BANK, NATIONAL ASSOCIATION, as agent for the Lenders (the
“Agent”).

RECITALS:

WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are parties to
that certain Amended and Restated Credit Agreement, dated as of March 3, 2005,
as amended by that certain First Amendment, Waiver, and Consent to Amended and
Restated Credit Agreement, dated as of July 15, 2005, that certain Second
Amendment to Amended and Restated Credit Agreement dated as of August 22, 2006
and effective as of August 15, 2006, that certain Third Amendment to Amended and
Restated Credit Agreement dated as of December 11, 2006, that certain Fourth
Amendment to Amended and Restated Credit Agreement dated as of September 7,
2007, that certain Fifth Amendment to Amended and Restated Credit Agreement
dated as of October 8, 2007 and that certain Sixth Amendment, Waiver, and
Consent to Amended and Restated Credit Agreement, dated as of March 14, 2008 (as
amended, the “Credit Agreement”); unless otherwise defined herein, capitalized
terms used herein shall have the meanings given to them in the Credit Agreement;

WHEREAS, the Borrower and the Guarantors have requested that the Lenders agree
to amend certain provisions of the Credit Agreement in order to increase the
Revolving Credit Commitment from $450,000,000 to $600,000,000 and to make
changes to the pricing grid set forth on Schedule 1.1(A) to the Credit
Agreement, all pursuant to the terms and subject to the applicable conditions
set forth herein, and the Required Lenders (as defined in the Credit Agreement)
have agreed to amend the Credit Agreement as hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, and incorporating the above-defined terms herein, the parties hereto
agree as follows:

1. Recitals. The foregoing recitals are true and correct and incorporated herein
by reference.



--------------------------------------------------------------------------------

2. Amendment to Credit Agreement.

(a) New Definition. The following new definitions are hereby inserted in
Section 1.1 of the Credit Agreement in alphabetical order:

“CrossPoint Closing Date means the date one or more of the Loan Parties makes an
initial investment in CrossPoint.”

“Seventh Amendment Effective Date means April 9, 2008.”

(b) Existing Definition.

(i) The definition of Immaterial Subsidiary contained in Section 1.1 of the
Credit Agreement is hereby amended and restated as follows:

“Immaterial Subsidiary means, collectively, CBC/Leon Limited Partnership, an
Oklahoma limited partnership; Leon Limited Partnership I, an Oklahoma limited
partnership; Coal Handling Solutions LLC, a Delaware limited liability company;
Covington Handling LLC, a Delaware limited liability company; Maysville Handling
LLC, a Delaware limited liability company; Kingsport Handling LLC, a Delaware
limited liability company; Kingsport Services LLC, a Delaware limited liability
company; Thunder Creek Gas Services, L.L.C., a Wyoming limited liability company
(“Thunder Creek”), and CrossPoint Pipeline, LLC, a Delaware limited liability
company (“CrossPoint”).”

(ii) The definition of Revolving Credit Commitment Increase Date contained in
Section 1.1 of the Credit Agreement is hereby deleted.

(c) Increase of Revolving Credit Commitments.

(i) Subject to satisfaction of the conditions set forth in Section 4 below, on
the Seventh Amendment Effective Date, the Borrower, the Agent and the Lenders
hereby increase the Revolving Credit Commitments from $450,000,000 to
$600,000,000 so that after giving effect to such increase, each Lender has the
Revolving Credit Commitment as set forth opposite such Lender’s name on the
amended and restated Schedule 1.1(B) attached to this Seventh Amendment.

(ii) On the Seventh Amendment Effective Date, the Borrower shall repay all
Revolving Credit Loans outstanding along with any and all accrued interest and
fees on the Seventh Amendment Effective Date, subject to the Borrower’s
indemnity obligations under Section 5.6.2 [Indemnity] of the Credit Agreement
provided that the Borrower may borrow new Revolving Credit Loans with a
Borrowing Date on the Seventh Amendment Effective Date. Each of the Lenders
shall participate in any new Loans made on or after the Seventh Amendment
Effective Date in accordance with their respective Ratable Shares after giving
effect to the increase in Revolving Credit Commitments contemplated by this
Seventh Amendment.

 

2



--------------------------------------------------------------------------------

(iii) On the Seventh Amendment Effective Date and after giving effect to the
increase in the Revolving Credit Commitments pursuant hereto, each Lender
(a) will be deemed to have purchased a participation in each then outstanding
Letter of Credit equal to its Ratable Share of each such Letter of Credit and
the participation of each other Lender in each such Letter of Credit shall be
adjusted accordingly; and (b) will acquire, (and will pay to the Agent, for the
account of each Lender, in immediately available funds, an amount equal to) its
Ratable Share of all outstanding Participation Advances.

(d) Loans, Acquisitions and Investments. Section 2.10 [Increase in Commitments]
of the Credit Agreement is hereby deleted.

(e) Loans and Investments. Subsection 8.2.4(v) is hereby amended and restated to
read as follows:

“(v) investments in (1) Immaterial Subsidiaries, other than Thunder Creek or
CrossPoint, as of the Closing Date, (2) Thunder Creek as of the Sixth Amendment
Effective Date and (3) CrossPoint as of the CrossPoint Closing Date in an amount
not to exceed $6,000,000; and”

(f) Schedules. In order to reflect the changes in the pricing grid set forth on
Schedule 1.1(A) to the Credit Agreement and increase in the Revolving Credit
Commitments, Schedule 1.1(A) [Pricing Grid] and Part 1 of Schedule 1.1(B)
[Commitments of Lenders and Addresses for Notices to Lenders] shall be amended
and restated to read as set forth on the Schedules attached to this Amendment
bearing such name and numerical reference.

3. Consent and Waiver. Effective as of the date hereof:

(a) the Agent and the Lenders hereby consent to the Loan Parties entering into
an agreement to (i) form CrossPoint, (ii) own fifty percent (50%) of the
membership interests of CrossPoint and (iii) make an initial investment in
CrossPoint not to exceed $6,000,000 (collectively, the “CrossPoint Investment”);
and

(b) the Agent and the Lenders hereby waive the Loan Parties’ compliance with the
requirement set forth in Section 8.2.4 [Loans and Investments] of the Credit
Agreement as it relates to the CrossPoint Investment. The Lenders do not amend,
modify or waive Section 8.2.4 [Loans and Investments] for any other purpose, or
any future periods, except as expressly provided for herein.

4. Conditions to Effectiveness. The Consent and Waiver contained in Section 3 of
this Seventh Amendment shall be effective as of the date hereof. The amendments
contained in Section 2 of this Seventh Amendment shall become effective upon
satisfaction of each of the following conditions being satisfied to the
satisfaction of the Agent:

(a) Execution and Delivery of Seventh Amendment. The Borrower, the Guarantors,
each of the Lenders and the Agent shall have executed those Loan Documents to
which it is a party, and all other documentation necessary for effectiveness of
this Amendment shall have been executed and delivered all to the satisfaction of
the Borrower, the Lenders and the Agent.

 

3



--------------------------------------------------------------------------------

(b) Notes. The Borrower shall have executed and delivered to each of the Lenders
whose Revolving Credit Commitment is increasing new Revolving Credit Notes,
reflecting the amount of each such Lender’s Revolving Credit Commitments as so
increased.

(c) Each new Lender that joins the Credit Agreement shall have executed a New
Lender Joinder substantially in the form of Exhibit A attached hereto and the
Loan Parties and the Agent shall have acknowledged and/or consented, as
applicable, to the joinder of such new Lender.

(d) Organization, Authorization and Incumbency. There shall be delivered to the
Agent for the benefit of each Lender a certificate, dated as of the Seventh
Amendment Effective Date and signed by the Secretary or an Assistant Secretary
of each Loan Party, certifying as appropriate as to:

(i) all action taken by such party in connection with this Seventh Amendment and
the other Loan Documents together with resolutions of the general partner of the
Parent of the Borrower on behalf of each of Loan Parties evidencing same;

(ii) the names of the officer or officers authorized to sign this Seventh
Amendment and the other documents executed and delivered in connection herewith
and the true signatures of such officer or officers and specifying the
Authorized Officers permitted to act on behalf of the Loan Parties for purposes
of the Loan Documents and the true signatures of such officers, on which the
Agent and each Lender may conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation and limited liability company agreement, in
each case as in effect on the Seventh Amendment Effective Date, certified by the
appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of the Borrower in each state where
organized or qualified to do business, provided, however, that the Loan Parties
may, in lieu of delivering copies of the foregoing organizational documents and
good standing certificates, certify that the organizational documents and good
standing certificates previously delivered by the Loan Parties to the Agent
remain in full force and effect and have not been modified, amended, or
rescinded.

(e) Opinion of Counsel. The Borrower shall cause to be delivered to the Agent an
opinion of counsel of the Borrower with respect to this Seventh Amendment in
such form as shall be acceptable to the Agent.

(f) Material Adverse Change. Each of the Loan Parties represents and warrants to
the Agent and the Lenders that, by its execution and delivery hereof to the
Agent, after giving effect to this Seventh Amendment, no Material Adverse Change
shall have occurred with respect to the Borrower or any of the Loan Parties
since the Closing Date of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

(g) Litigation. Each of the Loan Parties represents and warrants to the Agent
and the Lenders that, by its execution and delivery hereof to the Agent, after
giving effect to this Seventh Amendment, there are no actions, suits,
investigations, litigation or governmental proceedings pending or, to the Loans
Parties’ knowledge, threatened against any of the Loan Parties that could
reasonably be expected to result in a Material Adverse Change.

(h) Officer’s Certificate. There shall be delivered to the Agent a certificate
of the Loan Parties, dated the Seventh Amendment Effective Date and signed by
the Chief Executive Officer, President, Vice President or Chief Financial
Officer of each Loan Party, certifying that: (1) the representations and
warranties of the Borrower contained in Article 6 of the Credit Agreement shall
be true and accurate on and as of the Seventh Amendment Effective Date with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein); (2) the
Loan Parties shall have performed and complied with all covenants and conditions
of the Credit Agreement and this Seventh Amendment; (3) no Event of Default or
Potential Default under the Credit Agreement shall have occurred and be
continuing or shall exist and (4) no Material Adverse Change has occurred with
respect to any Loan Party since March 3, 2005.

(i) Representations and Warranties; No Event of Default. The representations and
warranties set forth in the Credit Agreement and this Seventh Amendment shall be
true and correct on and as of the Seventh Amendment Effective Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and no
Potential Default or Event of Default shall exist and be continuing under the
Credit Agreement or under any other Material Contract, as of the Seventh
Amendment Effective Date.

(j) Note Purchase Agreement. No “Default” or “Event of Default” (as such terms
are defined in the Note Purchase Agreement) is in existence or has occurred and
is continuing under the Note Purchase Agreement after giving effect to the
amendments set forth in the Seventh Amendment.

(k) Consents and Approvals. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Seventh Amendment by any Loan Party
other than such consents, approvals, exemptions, orders or authorizations that
have already been obtained.

(l) Amendment Fee. The Borrower shall have paid to the Agent (i) any fees as set
forth in a the Agent’s Fee Letter by and between the Borrower and the Agent
dated March 12, 2008 and (ii) the reasonable costs and expenses of the Agent
including, without limitation, reasonable fees of the Agent’s counsel in
connection with this Amendment.

 

5



--------------------------------------------------------------------------------

5. Miscellaneous.

(a) Representations and Warranties. By its execution and delivery hereof to the
Agent, each of the Loan Parties represents and warrants to the Agent and the
Lenders that (i) such Loan Party has duly authorized, executed and delivered
this Seventh Amendment, and (ii) no “Default” or “Event of Default” (as such
terms are defined in the Note Purchase Agreement) shall have occurred and be
continuing under the Note Purchase Agreement after giving effect to the
amendments set forth in the Seventh Amendment.

(b) Full Force and Effect. All provisions of the Credit Agreement remain in full
force and effect on and after the Seventh Amendment Effective Date and the date
hereof except as expressly amended hereby. The parties do not amend any
provisions of the Credit Agreement except as expressly amended hereby.

(c) Counterparts. This Seventh Amendment may be signed in counterparts (by
facsimile transmission or otherwise) but all of such counterparts together shall
constitute one and the same instrument.

(d) Incorporation into Credit Agreement. This Seventh Amendment shall be
incorporated into the Credit Agreement by this reference. All representations,
warranties, Events of Default and covenants set forth herein shall be a part of
the Credit Agreement as if originally contained therein.

(e) Governing Law. This Seventh Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

(f) Payment of Fees and Expenses. The Borrower unconditionally agrees to pay and
reimburse the Agent and save the Agent harmless against liability for the
payment of all out-of-pocket costs, expenses and disbursements, including
without limitation, to the Agent for itself the reasonable costs and expenses of
the Agent including, without limitation, the reasonable fees and expenses of
counsel incurred by the Agent in connection with the development, preparation,
execution, administration, interpretation or performance of this Seventh
Amendment and all other documents or instruments to be delivered in connection
herewith.

(g) No Novation. Except as amended hereby, all of the terms and conditions of
the Credit Agreement and the other Loan Documents shall remain in full force and
effect. Borrower, the Guarantors, each Lender, and the Agent acknowledge and
agree that this Seventh Amendment is not intended to constitute, nor does it
constitute, a novation, interruption, suspension of continuity, satisfaction,
discharge or termination of the obligations, loans, liabilities, or indebtedness
under the Credit Agreement or the other Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Seventh Amendment as of the day and year first
above written.

 

BORROWER   PENN VIRGINIA OPERATING CO., LLC By:  

/s/ Frank A. Pici                                 

  (SEAL) Name:   Frank A. Pici   Title:   Vice President and Chief Financial
Officer  

 

7



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS:

  PENN VIRGINIA RESOURCE PARTNERS, L.P.

By:

  Penn Virginia Resource GP, LLC, its sole general partner   CONNECT ENERGY
SERVICES, LLC   CONNECT GAS GATHERING, LLC   CONNECT GAS PIPELINE LLC   CONNECT
NGL PIPELINE, LLC   FIELDCREST RESOURCES LLC   K RAIL LLC   LOADOUT LLC   PVR
CHEROKEE GAS PROCESSING LLC   PVR EAST TEXAS GAS PROCESSING, LLC   PVR GAS
PIPELINE, LLC   PVR GAS PROCESSING LLC   PVR GAS RESOURCES, LLC   PVR HAMLIN I,
LLC   PVR HAMLIN II, LLC   PVR HAMLIN, L.P.  

By:

  PVR Hamlin I, LLC, its sole general partner   PVR HYDROCARBONS LLC   PVR
LAVERNE GAS PROCESSING LLC   PVR MIDSTREAM LLC   PVR NATURAL GAS GATHERING LLC  
PVR OKLAHOMA NATURAL GAS GATHERING LLC   SUNCREST RESOURCES LLC   TONEY FORK LLC
  WISE LLC  

By:

 

/s/ Frank A. Pici

 

(SEAL)

Name:

  Frank A. Pici  

Title:

  Vice President  

 

8



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDERS

BNP PARIBAS, individually and as Managing

Agent

By:  

/s/ Robert Long

Name:   Robert Long Title:   Vice President

 

By:  

/s/ Courtney Kubesch

Name:

  Courtney Kubesch

Title:

  Vice President

 

BRANCH BANKING & TRUST COMPANY

By:

 

/s/ Hugh Ferguson

Name:

  Hugh Ferguson

Title:

  Senior Vice President

 

COMERICA BANK

By:

 

/s/ Gregory D. Smith

Name:

  Gregory D. Smith

Title:

  Vice President

 

9



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A. successor by merger to FLEET NATIONAL BANK, individually
and as Documentation Agent By:  

/s/ Adam H. Fey

Name:   Adam H. Fey Title:   Vice President

 

FORTIS CAPITAL CORP. By:  

/s/ Casey Lowary

Name:   Casey Lowary Title:   Director By:  

/s/ Ilene Fowler

Name:   Ilene Fowler Title:   Director

 

JPMORGAN CHASE BANK, N.A. By:  

/s/ Dianne L. Russell

Name:   Dianne L. Russell Title:   Vice President

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Agent By:  

/s/ Richard C. Munsick

Name:   Richard C. Munsick Title:   Senior Vice President

 

10



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

ROYAL BANK OF CANADA, individually and

as Syndication Agent

By:  

/s/ Don J. McKinnerney

Name:   Don J. McKinnerney Title:   Authorized Signatory

 

SOCIÉTÉ GÉNÉRALE, individually and as Managing Agent By:  

/s/ Elena Robciuc

Name:   Elena Robciuc Title:   Director

 

AMEGY BANK NATIONAL ASSOCIATION (formerly Southwest Bank of Texas, N.A.) By:  

 

Name:  

 

Title:  

 

 

SUNTRUST BANK, individually and as Documentation Agent By:  

/s/ Carmen J. Malizia

Name:   Carmen J. Malizia Title:   Vice President

 

11



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as

Documentation Agent

By:  

/s/ Jonathan R. Richardson

Name:   Jonathan R. Richardson Title:   Senior Vice President

 

UBS LOAN FINANCE LLC By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director BMO CAPITAL MARKETS FINANCING,
INC. By:  

/s/ James Whitmore

Name:   James Whitmore Title:   Managing Director BANK OF OKLAHOMA, N.A. By:  

/s/ Jason B. Webb

Name:   Jason B. Webb Title:   Vice President

 

12



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

COMMERCE BANK, N.A. By:  

/s/ Gary R. Martz

Name:   Gary R. Martz Title:   Vice President

 

UNION BANK OF CALIFORNIA, N.A. By:  

/s/ Richard Reeves

Name:   Richard Reeves Title:   Vice President

 

13



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

Pricing Grid-Variable pricing and Fees Based on Pricing Grid Leverage Ratio

 

Level

  

Pricing Grid Leverage Ratio

   Euro-Rate
Margin
(Revolving
Credit Loan)     Base Rate
Margin
(Revolving
Credit Loan)     Commitment
Fee     Applicable
Letter of
Credit Fee   I    Less than or equal to 2.50 to 1.00    1.00 %   .00 %   .175 %
  1.00 % II    Greater than 2.50 to 1.00 but less than or equal to 3.00 to 1.00
   1.25 %   .25 %   .20 %   1.25 % III    Greater than 3.00 to 1.00 but less
than or equal to 3.50 to 1.00    1.50 %   .50 %   .225 %   1.50 % IV    Greater
than 3.50 to 1.00    1.75 %   .75 %   .25 %   1.75 %

Any change in the Applicable Margin, Applicable Commitment Fee and the
Applicable Letter of Credit Fee Rate shall be based upon the financial
statements and compliance certificates provided pursuant to Sections 8.3.2
[Quarterly Financial Statements] and 8.3.3 [Annual Financial Statements] and
shall become effective on the date such financial statements are due in
accordance with Section 8.3.4 [Certificate of the Borrower]. Notwithstanding
anything to the contrary contained herein, the Applicable Margin, Applicable
Commitment Fee and the Applicable Letter of Credit Fee Rate during the period
beginning with the Seventh Amendment Effective Date and ending upon receipt of
the March 31, 2008 compliance certificate shall not be less than the percentage
margins applicable to Level III as indicated in the pricing grid on Schedule
1.1(A) above.

 

14



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

Commitments of Lenders and Addresses for Notices to Lenders

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

   Amount of Commitment
for Revolving Credit Loans    Ratable Share   Name:    Amegy Bank National
Association    $ 12,000,000    2.000000000 % Address:    Suite 404          4400
Post Oak Parkway         

Houston, Texas 77027

 

      Attention:    W. Bryan Chapman       Telephone:    (713) 232-2026      
Telecopy:    (713) 561-0345       Email:   

bchapman@swbanktx.com

 

      Administrative Contact       Address:    Suite 404          4400 Post Oak
Parkway         

Houston, Texas 77027

 

      Attention:    Dana Chargois       Telephone:    (713) 232-6395      
Telecopy:    (713) 693-7467       Email:    dana.chargois@swbanktx.com      
Name:    Bank of America    $ 48,500,000    8.083333333 % Address:   
IL-231-10-35          231 S La Salle Street         

Chicago, IL 60604

 

         Attn: Adam Fey          312-828-1462          312-974-4970 (fax)      
   adam.h.fey@bankofamerica.com       Administrative Contact       Address:   
MA5-100-10-01          100 Federal Street          Boston, Massachusetts 02110
      Attention:    Bukola Ajanaku       Telephone:    (617) 434-3340      
Telecopy:    (617) 434-7559       Email:    bukola.o.ajanaku@bankofamerica.com
     

 

15



--------------------------------------------------------------------------------

Lender

   Amount of Commitment
for Revolving Credit Loans    Ratable Share   Name:    BNP Paribas    $
46,000,000    7.666666667 % Address:    Suite 3100          1200 Smith Street   
     

Houston, Texas 77002

 

      Attention:    Mark Cox       Telephone:    (713) 982-1100       Telecopy:
  

(713) 659-6915

 

      Loan Operations       Address:    919 Third Avenue         

New York, New York 10022

 

      Primary Contact:       Attention:    Tammy Papadeas       Telephone:   
(212) 471-6361       Telecopy:    (212) 726-8009       Email:   

tammy.papadeas@americas.bnpparibas.com

 

      Secondary Contact:       Attention:    Cheryl Guerra       Telephone:   
(212) 471-6331       Telecopy:    (212) 726-8009       Email:   

cheryl.guerra@americas.bnpparibas.com

 

      Name:    Branch Banking and Trust Company    $ 38,000,000    6.333333333 %
Address:    233 Wyndale Road         

Abingdon, Virginia 24210

 

      Attention:    Hugh Ferguson       Telephone:    (276) 739-7955      
Telecopy:    (276) 739-7958       Email:   

wferguson@bbandt.com

 

      Administrative Contact       Address:    233 Wyndale Road         

Abingdon, Virginia 24210

 

      Attention:    Suzanne Lee       Telephone:    (276) 739-7950      
Telecopy:    (276) 739-7958       Email:   

jslee@bbandt.com

 

      Name:    Comerica Bank    $ 24,000,000    4.000000000 % Address:    910
Louisiana, Suite 410         

Houston, Texas 77002

 

      Attention:    Huma Vadgama       Telephone:    (713) 220-5615      
Telecopy:    (713) 220-5651       Email:   

hvadgama@comerica.com

 

      Administrative Contact       Address:    39200 Six Mile Road         

Livonia, Michigan 48152

 

      Attention:    Anna L. Cheney       Telephone:    (734) 632-3052      
Telecopy:    (734) 632-2993       Email    anna_l_cheney@comerica.com      

 

16



--------------------------------------------------------------------------------

Lender

   Amount of Commitment
for Revolving Credit Loans    Ratable Share   Name:    Fortis Capital Corp.    $
30,000,000    5.000000000 % Address:    Suite 1400          15455 North Dallas
Parkway         

Addison, Texas 75001

 

      Attention:    Casey Lowary       Telephone:    (214) 953-9308      
Telecopy:    (214) 754-5981       Email:   

casey.lowary@fortiscapitalusa.com

 

      Administrative Contact       Address:                
                                     

                                         

 

      Attention:    Sharon Hill-Bryant       Telephone:    (203) 705-5792      
Telecopy:    (203) 705-5898       Email:   

sharon.hill-bryant@fortiscapital.com

 

      Name    JP Morgan Chase Bank, N.A.    $ 32,500,000    5.416666667 %
Address:    Mail Stop: TX2-4375          910 Travis Street         

Houston, Texas 77002

 

      Attention:    Jeanie Gonzalez       Telephone:    (713) 751-6174      
Telecopy:    (713) 751-3982       Email:   

jeanie_gonzalez@bankone.com

 

      Loan Operations       Address:    Suite IL1-0010          131 S. Dearborn
- 5th Floor         

Chicago, Illinois 60603

 

      Attention:    Victor Perez       Telephone:    (312) 385-7066      
Telecopy:    (312) 385-7095       Email:   

victor_perez@bankone.com

 

      Name:    PNC Bank, National Association    $ 55,000,000    9.166666667 %
Address:    One PNC Plaza          249 Fifth Avenue         

Pittsburgh, Pennsylvania 15222

 

      Attention:    Richard C. Munsick       Telephone:    (412) 762-4299      
Telecopy:   

(412) 762-2571

 

      Administrative Contact       Address:    Firstside Center, 4th Floor      
   500 First Avenue         

Pittsburgh, Pennsylvania 15219

 

      Attention:    Rini Davis       Telephone:    (412) 762-7638      
Telecopy:    (412) 762-8672       Email:    rini.davis@pncbank.com      

 

17



--------------------------------------------------------------------------------

Lender

   Amount of Commitment
for Revolving Credit Loans    Ratable Share   Name:    Royal Bank of Canada    $
55,000,000    9.166666667 % Address:    5700 Williams Tower          2800 Post
Oak Boulevard         

Houston, Texas 77056

 

      Attention:    Jason York       Telephone:    (713) 403-5679      
Telecopy:    (713) 403-5624       Email:   

jason.york@rbccm.com

 

      Operations          Address:    One Liberty Plaza, 3rd Floor         

New York, New York 10006

 

      Attention:    Compton Singh       Telephone:    (212) 428-6332      
Telecopy:    (212) 428-2372       Email:   

compton.singh@rbccm.com

 

      Name:    Société Générale    $ 46,000,000    7.666666667 % Address:   
1111 Bagby, Suite 2020         

Houston, Texas 77002

 

      Attention:    Elena Robciuc       Telephone:    (713) 759-6316      
Telecopy:    (713) 650-0824       Email:   

elena.robciuc@sgcib.com

 

      Administrative Contact       Address:    560 Lexington Avenue         

New York, New York 10022

 

      Attention:    Nancy Kui       Telephone:    (212) 278-6164       Telecopy:
   (212) 278-7490       Email:   

nancy.kui@sgcib.com

 

      Name:    SunTrust Bank    $ 48,500,000    8.083333333 % Address:    10th
Floor; Mail Code: 1929          303 Peachtree Street         

Atlanta, Georgia 30308

 

      Attention:    Joe McCreery       Telephone:    (404) 532-0274      
Telecopy:    (404) 827-6270       Email:   

joe.mccreery@suntrust.com

 

      Administrative Contact       Address:    10th Floor; Mail Code: 1929      
   303 Peachtree Street         

Atlanta, Georgia 30308

 

      Attention:    Tina Marie Edwards       Telephone:    (404) 588-8660      
Telecopy:    (404) 230-1940       Email:    tinamarie.edwards@suntrust.com      

 

18



--------------------------------------------------------------------------------

Lender

   Amount of Commitment
for Revolving Credit Loans    Ratable Share   Name:    Wachovia Bank, N.A.    $
52,500,000    8.750000000 % Address:    Mailcode: VA7440          201 S.
Jefferson Street         

Roanoke, Virginia 24011

 

      Attention:    Jonathan R. Richardson       Telephone:    (540) 563-7691   
   Telecopy:    (540) 563-6320       Email:   

jonathan.richardson@wachovia.com

 

      Administrative Contact       Address:    Mailcode: NC1183          201 S.
College Street         

Charlotte, NC 28244-0002

 

      Attention:    Roshenna Smith       Telephone:    (704) 374-6171      
Telecopy:    (704) 715-0099       Email:   

roshenna.smith@wachovia.com

 

      Name:    BMO Capital Markets Financing, Inc.    $ 24,000,000   
4.000000000 % Address:    700 Louisiana, Suite 4400         

Houston, TX 77002

 

      Attention:    Gumaro Tigerina       Telephone:    (713) 546-9744      
Telecopy:    (713) 223-4007       Email:   

gumaro.tigerina@bmo.com

 

      Operations Contact       Address:    1st Canadian Place, 19th Floor      
   Toronto, Ontario Canada         

M5X 1AA

 

      Attention:   

Maria Tan

      Telephone:   

(416) 867-6983

      Telecopy:   

(416) 867-4050

      Email:   

maria.tan@bmo.com

 

      Name:    Bank of Oklahoma, N.A.    $ 24,000,000    4.000000000 % Address:
   One Williams Center, 8th Floor         

Tulsa, OK 74172

 

      Attention:    Jason B. Webb       Telephone:    (918) 588-6771      
Telecopy:    (918) 588-6880       Email:   

j.webb@bokf.com

 

      Administrative Contact       Address:    One Williams Center, 8th Floor   
     

Tulsa, OK 74172

 

      Attention:   

Julie Elliott

      Telephone:   

(918) 588-6096

      Telecopy:   

(918) 588-6880

      Email:    jelliott@bokf.com      

 

19



--------------------------------------------------------------------------------

Lender

   Amount of Commitment
for Revolving Credit Loans    Ratable Share   Name: Commerce Bank, N.A.    $
30,000,000    5.000000000 % Address: 2005 Market Street, 2nd floor      
Philadelphia, PA 19103       Attention: Gary R. Martz       Telephone:
215.282.2799       Telecopy: 215.282.4032      

Email: gary.martz@yesbank.com

 

      Administrative Contact       Address: 6000 Atrium Way, Mt. Laurel, NJ
08054       Attention: Alison Wertz       Telephone: 856.533.4683      
Telecopy: 856.533.4879      

Email: Investor.Processing@yesbank.com

 

      Samuel B. Miles, IV, Vice President       Commerce Bank, N.A.       2059
Springdale Road       Cherry Hill, NJ 08003       856.470.5204- direct dial   
  

856.470.5212 - fax

smiles@yesbank.com

 

      Name:    UBS Loan Finance LLC    $ 10,000,000    1.666666667 % Address:   
677 Washington Boulevard         

Stamford, CT 06901

 

      Attention:    Iris Choi       Telephone:    (203) 719-0678       Telecopy:
   (203) 719-3888       Email:   

iris.choi@ubs.com

 

      Name:    Union Bank of California, N.A.    $ 24,000,000    4.000000000 %
Address:    Energy Capital Services          445 S. Figueroa Street, 15th Floor
        

Los Angeles, CA 90071

 

      Attention:    Robert Olson       Telephone:    (213) 236-7407      
Telecopy:    (213) 236-4096       Email:   

robert.olson@uboc.com

 

      Administrative Contact       Address:    Energy Capital Services         
445 S. Figueroa Street, 15th Floor         

Los Angeles, CA 90071

 

      Attention:    Jonathan Bigelow       Telephone:    [(213) 236-424]      
Telecopy:    (213) 236-4096       Email:   

jonathan.bigelow@uboc.com

 

        

TOTAL

   $ 600,000,000    100 %

 

20